﻿
Sir, the superb qualifications we knew you to possess, the wealth of experience you bring to international affairs and to the United Nations, your commitment to the cause of peace, and above all that of your great country, Nigeria, to which Cote d'lvoire feels bound by so many ties of friendship and co-operation, constitute for us a whole series of reasons whole heatedly  to welcome your resounding election to the presidency of this session of the General assembly. Please accept my delegation's aid my own heartfelt and fraternal congratulations and our most sincere wishes for continued success.
We also congratulate your illustrious predecessor, Mr. Dante Caputo of Argentina, who so efficiently, effectively and felicitously guided the General Assembly's work at its preceding session.
Allow me, finally, to pay a special tribute - a well-deserved tribute, indeed - to our Secretary-General, Mr. Javier Perez de Cuellar, who has devoted a major part of his long and varied diplomatic career to serving and defending the noble ideals of peace and freedom, justice end progress, co-operation and solidarity embodied in the united Nations. The international community today welcomes aid reaps the fruits of his intelligence, perspicacity aid steadfast, tenacious efforts, as well as of his negotiating strength and skill and his persuasiveness, which have allowed the united Nations to restore its credibility and reaffirm itself as the focal point par excellence in the quest for the peaceful resolution of international problems. We should like to assure the Secretary-General once more of our complete confidence and unreserved support for him and for all the steps he has taken to ensure the triumph of these ideals.
This session has begun in a particularly serene international climate fostered by the dialogue, built on confidence, engaged in for the past two years by the two major world leaders, the President of the united States of America and the President of the Soviet of Soviet Socialist Republics, a dialogue we are quite appropriately assessing in terms of its beneficial effects for the international political situation.
The thick wall of fear and distrust is beginning to crumble, the dynamics of negotiation are increasingly replacing confrontation and the pitting of one side against the other, and conflicts are ebbing.
Thus we have noted with relief aid reassurance the progress - inadequate, to be sure, but none the less significant and promising - made in the realm of nuclear disarmament with the commitment of the major Powers to do all they can to eliminate, under appropriate international controls, weapons of mass destruction that continue to threaten holocaust on our poor planet. Progress is also perceptible in terms of detente between East and West in the settlement of various regional or bilateral conflicts, as well as in the progressive elimination of the political oppression that is driving peoples to take recourse to force and violence to enforce their inalienable right to decide for themselves and to live in freedom and dignity.
But this somewhat idyllic portrayal of the international situation must not lead them to overlook the darkness of the sky. At any time all of this can be called into question if we do not display enough imagination to resolve peacefully, and
once and for all, the conflicts that subsist and to find realistic ways to end the injustices that mark international economic relations and the anguish that is today the lot of the developing world.
Before sharing with the Assembly my delegation's observations on some of the principal agenda items before this session, I should like to state once again the Cote d'lvoire's deep commitment to the united Nations and our full commitment to its noble ideals, which we are seeking to transform into an effective reality day by day, both within our country and abroad.
Our unswerving fidelity to the principles we share with the united Nations does not allow us to indulge in demagogy nor to compromise our dignity on any pretext whatsoever. Let us be clear: Cote d'lvoire wants to be a friend to all. It scrupulously respects the sovereignty and dignity of others as well as their views and their approaches to various problems. Those may differ from ours, but, in the final analysis, such differences are minor, since we all have the same goal: to contribute, each in his own way, to resolving problems and to strengthening international peace and security. Is Cote d'lvoire not en titled to expect from others the same behaviour and the same respect?
We are prompted today, as we have been in the past and as we shall continue to be in the future, by the sole concern to serve the noble cause of peace, in full freedom and independence, while giving pride of place to the virtues of dialogue and negotiation and resolutely opposing anything that might eventually lead to violence and war.
Although we can justifiably welcome the climate of confidence that reigns in the world and the resultant lessening of international tensions, we must none the less recognize that certain situations still give us cause for serious concern. This is especially true in Africa, in Asia, in the Middle East and in Latin America, where the right to self-determination and the freedom to choose one's system are often put at risk or influenced by outside interference, by the hankering of some for power and by the lackey-like friendships of others.
In Africa, it is reassuring to note that the dialogue we had been recommending since 1971 as the best means of resolving all disputes and conflicts, including the intolerable situation prevailing in the southern part of the continent, is today making progress and opening positive prospects for the future in that region.
As far as the situation in South Africa in particular is concerned, it is obvious that we firmly and unreservedly condemn the abhorrent system of apartheid. However, while understanding aid supporting the struggle of our black brothers for recognition of their right to dignity, we continue to believe that dialogue and negotiation can foster understanding and mutual trust among the South African countries, and especially between the black majority and the oppressor white minority.
It is clear, as the Secretary-General has stated, that a mere dilution or softening of apartheid will not answer the expectations of the majority of the people of South Africa nor of the world as a whole. We therefore once again urge the South African authorities to take the necessary steps to create without delay a climate propitious to true dialogue in South Africa, displaying the political courage required to eliminate, once and for all, the inhuman policy of apartheid that is preventing the harmonious evolution of South African society and compromising South Africa's relations with its neighbours, with Africa aid with the outside world.
In this connection they must give still more tangible proofs of their resolve to turn the sad page of apartheid by unconditionally freeing Nelson Mandela, whose continued house arrest is totally without justification? by freeing all political detainees* and by granting freedom of expression to those movements opposed to apartheid. Lastly, we urge them to enter into dialogue with the black majority and to build the South Africa of tomorrow, a democratic, egalitarian and fraternal South Africa in which South Africans of ail races, backgrounds and faiths can live in peace, freedom and harmony within their common homeland, whose future they will guarantee and ensure together in a united Africa.
Cote d'lvoire strongly urges the South African leadership to commit itself resolutely to that path, for the peace and concord of their country are at stake. It is up to them, and to them alone, to create the conditions for that indispensable dialogue, to which, we are convinced, our black brothers will be receptive. The Brazzaville and New York agreements entered into on 22 December 1988 by Angola, Cuba ad South Africa, with the mediation of the united Sates of America and the discreet but no-less-effective contribution of the Soviet Union, have made it possible to clear away the obstacles that have been preventing the effective implementation of Security Council resolution 435 (1978) on the independence of Namibia ad to faster the peaceful settlement of the situation in Angola.
We welcome that. We express the hope that the process of Namibian independence may be concluded without further setbacks or intimidation so that free, regular and democratic elections may be held to enable the Namibian people finally to win back their full sovereignty ad their proper place in the concert of free nations.
Despite years of heroic struggle against Portuguese colonialism our Angolan brothers are still, regrettably, not at peace, owing to the fratricidal war that is still unfortunately raging in their country after 14 years of hard-won independence. We welcome the 22 June 1989 Gbadolite declaration,- in which the Angola leaders have proclaimed to the world their determination to put an ad to that lengthy civil war. A process of national reconciliation and negotiation has finally, after many ups and downs and fratricidal confrontations, made it possible to glimpse the outlines of a settlement to the dispute between Chad aid Libya, with the normalization in 1988 of relations between the two countries and the conclusion of the Algiers framework agreement of 31 August 1989.
An era of understanding, tolerance, co-operation and renewed friendship between those two countries has thus been entered, in the best interest of their peoples. We pay tribute to all who have contributed to this happy outcome.
With regard to the situation in certain countries in eastern and southern Africa, we welcome the relaxation of tension in those areas and the readiness of the Governments concerned to enter into talks with their opposite numbers aid their neighbours to restore peace and concord in their countries and to improve good-neighbourly relations.
In Western Sahara the tireless efforts of the united Nations Secretary-General and the current Chairman of the Organization of African Unity (OAU) have led to acceptance by the parties to the dispute, with certain reservations, of the proposed peace plan. We are grateful to the Secretary-General for having set up at united Nations Headquarters a technical commission to put the finishing touches on ways and means of implementing that plan which should enable the people of Western Sahara to determine their own fate through general and regular elections.
we were grieved by the painful conflict that has recently caused a deterioration in relations between two fraternal countries, Senegal and Mauritania, with which we have solid ties of friendship and co-operation, both bilaterally in the Economic Community of West Africa (ECWA) and in the Economic Community of West African States (ECOWAS). We urge the Governments of those two countries to do all they can to promote the normalization of the many-faceted relationships their close proximity demands, in the interests of peace between their peoples aid of peace and co-operation in our sub region.
In this connection we support the mediation efforts of the current Chairman of the OAU to achieve a peaceful aid just solution of that conflict on the basis of OAU charter principles.
Other hotbeds of tension continue to command our attention. In the Middle East we feel that the situation will remain alarming so long as a peaceful political solution is not found to the Palestinian question, which is the core of the problem. To achieve such a solution, we have affirmed that to be lasting and viable any peaceful settlement in the Middle East must take into consideration the two inescapable realities of the region - the Israeli reality and the Palestinian reality. Reciprocal acknowledgement of these realities will create the climate of confidence necessary for the Israeli-Palestinian dialogue needed to achieve a negotiated settlement of the problem.
I should like to take this opportunity to specify that my country was the first to proclaim, here from this very rostrum a few years ago, that the Palestinian question had to be considered and dealt with not only in terms of humanitarian concerns and of assistance to refugees driven from their land, but had also to be viewed as an essentially political problem to which a political solution must be found to put an end to the spiral of violence and to restore peace in the region.
Given the imperative of peace, it was for us a matter of doing justice to the Palestinian people by responding to their legitimate aspirations: the free exercise of the right to self-determination and independence and recognition of their right to a homeland separate and independent from other States in the region whose existence - including that of Israel - will be assured and guaranteed.
After many twists and turns, things have evolved to the point where today we can legitimately entertain the hope that the aspirations of that people will soon be achieved.
The proclamation in Algiers in 1988 of the State of Palestine by the Palestine National Council falls into the logical trend we have been recommending for some time.
We take note of the decisive steps taken in this connection by the Palestinian Command and its leaders who, in endorsing Security Council resolutions 242 (1967) and 338 (1973), have displayed their readiness for dialogue to achieve a negotiated settlement of the problem. We hope that the Israelis, for their part, will overcome their distrust and decide that dialogue is still possible with the Palestinians - the very people with whom they will one day have to coexist harmoniously on the land of Palestine they share.
Hence Cote d'lvoire is in favour of an international peace conference on the Middle East with the participation, beyond that of the permanent members of the Security Council, of all the patties concerned, including the Palestine Liberation Organization (PLO), to take stock of the situation as a whole and consider the various plans put forward in order to give peace a chance in a region that needs it so much. Such a conference will, we hope, make it possible to arrive at an overall, just and lasting settlement of the situation in the Middle East, a settlement that will put an aid to the state of belligerence that has prevailed there for more than four decades and make it possible for Israeli troops to withdraw from occupied Arab territories, while guaranteeing the right of the State of Israel to exist and to live in peace within secure and recognized boundaries, along with the national rights of the Palestinian people, including its right to a free and independent homeland with equally secure and recognized borders, with all the political and juridical consequences flowing there from. We have maintained aid continue to maintain at the highest levels the most useful contacts with the PLO and its leadership and with other States in the region. We intend to pursue them in the interests of peace and harmony in tine Middle East.
In this quest for peace in that part of the world so dear to us all, how could we not cry out in indignation in the face of the tragedy that is unfolding in Lebanon, where a tolerant, engaging and ingenious people, because of divisiveness in its midst - something that invites foreign intervention - is being decimated by blind violence and dying. We endorse the appeals for a cessation of hostilities and an end to the brutal bombardment that is destroying human life and the infrastructure of the country. We support the efforts of the Tripartite Committee of the League of Arab States to ensure that the guns fall silent and that negotiations begin among the Lebanese communities - of all political parties and all religious faiths - in order to define the basis for peaceful and fraternal coexistence within a reconciled Lebanon which would thus regain its unity, sovereignty, territorial integrity and independence.
Finally, we should like to stress the great merit of all those belligerents who have had the courage to renounce force and overcome rancour and hatred in order to sit down at the negotiating table and join in dialogue with a view to putting an end to the conflicts in which they were involved. Their courage has made it possible to achieve satisfactory results in the quest for peace in the world. Thus, the Geneva Agreements of 14 April 1988 made it possible for Soviet troops to withdraw from Afghanistan and the definitive settlement of this conflict now hinges cm scrupulous respect by the signatories for the provisions of these Agreements.
Acceptance by Iran and Iraq of Security Council resolution 598 (1987) of 28 July 1987 and the cease-fire that entered into force on 20 August 1988 should, with the mediation of the united Nations Secretary-General, facilitate direct dialogue between the two countries with a view to settling the remaining questions and making it possible for them to normalize their relations.
My country welcomes the peace and co-operation agreements entered into by the countries of Central America, in particular the agreement signed recently at Tela, Honduras. We support steps taken by the Contadora aid Support Groups with a view to establishing democracy and peace in that part of the world, free from any foreign interference.
We encourage the resumption of dialogue between the two Koreas aimed at the peaceful reunification proclaimed in the Paimunjom declaration of 4 July 1972. We can see only advantages in having these two countries, with which we maintain excellent relations, becoming fully fledged Members of the Organization, something which could contribute to fostering this dialogue. Such a request from them would naturally receive our backing.
We also support in Cyprus the dialogue between the Cypriot communities to restore the sovereignty, unity aid territorial integrity of that Member State aid guarantee its non-aligned status.
With regard to Cambodia, the holding of the Paris international conference opened up new prospects in the process of restoring peace aid achieving reconciliation in that country. That process will be greatly facilitated by ending interference in the internal affairs of Cambodia, notably by the effective withdrawal under appropriate international control of Vietnamese troops, something that would reassure the Cambodian opposition and leave it up to the Cambodians of all persuasions to settle their own problems by way of fraternal and confident dialogue.
As President Houphouet-Boigny is wont to say, peace is one and indivisible. It is over-arching, all-encompassing aid inseparable from development. Hence there can be no peace in the world if only one region enjoys peace and is awash in opulence while others are ravaged by war end plunged into poverty which is gaining more and more ground. That is why we believe that, while we must strive as hard as we can to consolidate peace where it is most fragile or most threatened and restore it where it has been destroyed, we must also put an end to the inequities and economic difficulties with which many of us are confronted so that we can equally enjoy the benefits of freedom and peace, the very basis of development.
While we may now applaud the improvement in the international political climate - and we hope that it will continue - we must none the less recognize that the same is not true of international economic relations. The world economic situation is marked by an ever-widening gap between the developed countries and the developing countries, by the continued growth of the economies of the North, contrasting sharply with the great deterioration of the economies of the South, and by the imbalance in trade between a North that is getting richer and a South that is steadily growing poorer. That is caused by, among other things, the inexorable fall in the prices of raw materials, the constant worsening of the terms of trade and the heavy debt burden, which, in the final analysis, means a net negative transfer of capital from the South to the North.
The situation is particularly worrying for the African countries facing economic and financial difficulties so serious that their economic aid social structures, so patiently built up, are in danger of crumbling. If energetic measures are not taken to allow those countries to resist the trend and at least to subsist, they will be plunged into anarchy, disorder and instability, threatening the social peace that is vital to ensure their development. It is our duty to ensure that that does not happen.
Explaining his thoughts on the matter, President Houphouet-Boigny said recently in Dakar, at the francophone Summit, that just as
"the man who is hungry is not free, a country that does not lead a normal life because its economy is in danger, it has a crushing debt burden, its trade is threatened and its modest resources are shamelessly exploited - in brief, a poor country that is kept in that state by speculation - is not a free country."
That is indeed the reality of our situation in Africa today. Our political independence and our freedom, so dearly bought, will have no true dealing if they are not based on genuine economic development.
It is true that over recent years our Governments have made remarkable efforts and have begun enormous reform programmes to bring us out of our present difficulties and pursue our growth. Unfortunately, the results have not met our expectations and our situation continues dangerously to become worse.
The reasons are simple. We live in a hostile economic climate, because of the selfishness of the developed countries, with their increased protectionism, and the mentality of those whose only motivation is easy profits and who, to their shame, are becoming richer simply through speculation. Those people are playing with the fruits of the labour of our courageous peoples, to whose fate they are totally indifferent.
Such speculation deprives us of important resources needed to finance our development, to meet our external commitments aid to make available to our young people, in this computer age, training in the citadels of knowledge, science, technical skills and the technology that will allow us successfully to meet the great challenge of underdevelopment and contributing to bringing about a new international economic order that is more just and equitable.
Cote d'lvoire has made great strides along the path of development, through its own efforts and with the valuable help of friendly countries and international financial and monetary organizations. It has also been helped in this by the climate of peace and the resulting political stability. But that development is handicapped today by the drastic losses we are suffering in the export of our main agricultural products, as a result of speculation.
In what follows we are not telling anybody anything new. That is especially true of those present who are familiar with the problem or who are also suffering from it. But it is good to put the matter in perspective by revealing that in three years our country lost nearly $9 billion on its products. Over the same period it paid out more than 36 billion to reschedule its external debt, whose repayment it has had to suspend. That was not because we would not pay, but because we could not.
When one thinks of the enormous profits reaped in the developed countries on products such as coffee and cocoa, one is entitled to ask what kind of peace with justice we are seeking to bring about in the world.
The agonizing debt problem, which has been the subject of a number of international meetings, has again occupied an important place in this debate. It has done so for the simple reason that we must find a solution giving hope of dispelling the uncertainties hanging over the future of the countries particularly affected.
We consider that the debt results from the inequality in international trade; the reason is essentially to be found at that level.
We fully support the technical solutions suggested in the various proposals, initiatives or plans put forward recently as a result of efforts to think about this thorny problem and find realistic, satisfactory solutions, such as the outright cancellation of some of the debts, a lightening, rescheduling or partial reduction of others and of their servicing and the granting of separate supplementary facilities to provide financial aid on concessionary terms to developing countries, particularly medium-income African countries. We pay tribute to the developed countries that have already taken steps in that regard by deciding to cancel or reduce the debts owed them certain developing countries.
However, we believe that proper importance should be attached to the question of fair payment for raw materials. Is it possible to conceive of a global strategy that fails to ensure just remuneration for those materials and to guarantee the stabilization of the export earnings from them, in order to resolve the debt problem? The North-South dialogue, which we all hope will be resumed in order to
introduce ethics into international trade, should consider that question, which is vital for some of us.
The idea of lasting development, which is defined in the Brundtland report, is to foster harmony between man aid his environment. It therefore assumes that concerns about a good environment will be integrated within the development process. That is imperative for both rich aid poor countries, for development cannot be carried out at the cost of the degradation of the environment and the destruction of ecological balances. Therefore, the protection of the environment and any development strategy must be interrelated in such a way as to meet the needs of the present without jeopardizing future generations.
The United Nations conference on environment and development, to be held in 1992, will give an opportunity for in-depth debate on the question aid for us all to become aware of our national and collective responsibilities with regard to the environment. It was in that spirit that Cote d'lvoire took part at the highest level in March 1989 in the conference on the environment held at The Hague, and signed the Declaration that was adopted.
Drug trafficking, yet another scourge today crossing all borders and threatening the future of our youth, requires an international strategy to fight it, a strategy such as that defined in the Convention against Illicit Traffic in narcotic Drugs and Psychotropic Substances, concluded in Vienna on 20 December 1988 and submitted to States for ratification. The real fight against drugs must not be confined to increased action against traffickers end users* it also requires incentives to producers to devote themselves more to the production of legal, healthy cash crops, yielding enough profit for them to give up the growing of deadly herbs and plants.
I could not end this statement without recalling the important united Nations Educational, Scientific and Cultural Organization (UNESCO) International Congress on Peace in the Minds of Men, held from 26 June to 1 July this year in Yamoussoukro, capital of Cote d'lvoire, on the happy initiative of Mr. Federico Mayor Zaragoza, the Director General of UNESCO. The preamble to UNESCO's constitution states:
"since wars begin in the minds of men, it is in the minds of men that the defences of peace must be constructed".
Personalities of diverse backgrounds, training and faith met in Cote d'lvoire to consider the matter together and propose programmes of action to attain the noble goal of contributing to the search for peace and its defence, to define its outlines and the necessary conditions for it aid to make the international community aware that peace is mankind's most precious possession and that all man's activities must be devoted to preserving it at all costs. The Yamoussoukro Declaration, the fruit of their reflection, embodied aid articulated their faith in a promising future for mankind, a future that we must build patiently within a new and all-encompassing vision of peace, by adopting, at the level of each of us, of our Governments and of our respective peoples, a behaviour which would effectively ensure peace in the world through the triumph of freedom over oppression, of justice over inequity, of solidarity over egoism, of respect for human rights, above all the right to live, over the disregard of such rights, of shared good fortune over regionalized poverty, in brief, full material and spiritual realization for people in a sound environment, with people thus freed at last from the uncertainties of tomorrow.
Cote d'lvoire intends, for its part, to strive tirelessly for that peaces peace in the hearts and minds of all people.
